DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 2-6 are objected to because of the following informalities:  Claims 2-6 are missing a period to end the claim.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bladder-like structure in the form of a papilla of claim 7; combination of modules and flaps of claim 2; and combination of modules and inside thread of claim 1 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Some examples of this are provided here.  Claim 1 recites “defined by part”, but doesn’t state what part.  Claim 1 states “dividible into modules and the mirrored correspondents”, however it is unclear what is intended by dividing into modules, if they are just 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Karmon (US 2019/0274790).
Karmon shows an apparatus for rehabilitation of gum architecture comprising a solid, biocompatible, bone-integrable, inert and resorbable material ([0012] describes the resorbable material), being defined by part (see 112 above), dividible into modules (different portions of the device as seen in Fig. 1-6 for instance) and the mirrored correspondents (left and right sides for instance), with an incision-cervical orifice or curvature (orifices near 11 or curvature at 21 in Fig. 2), with or without a thread on the inside and holes in its structure (holes or orifices, without thread).  With respect to claim 2, comprising flaps of occlusal - cervical and mesio-distal in the interproximal region (flaps on left, right, and top of Fig. 5 for instance).  With respect to claim 3, comprising joints (joints between flaps, such as at hashed lines in Fig. 1).  With respect to claim 4, comprising a superstructure (top) and its variant forms (see 112 above; maybe different portions thereof).  With respect to claim 5, comprising a device contained in a biomaterial block (see 112 above; material filled in the device seems to meet this limitation).  
With respect to method claim 6, comprising the rehabilitation of hard (bone) and soft (gum) tissues by gum detachment and injection of biocompatible, integrable, inert, polymerizable bone material, catalytic able to obtain a modeling of the lost gum architecture, with a rubber or silicone structure (see 112 above, however Karmon does show the injection of the bone material which would be done after gum detachment and would help model the lost gum architecture).  With respect to claim 7, comprising introducing a bladder-like structure in the form of a papilla below the gum after the tunnel detachment in the region surrounding the tooth or implants and papilla and filling of this bladder with silicone or biomaterial liable to catalysis (see 112 above; injection of biomaterial bone into the “bag” device which has the shape of a papilla in cross-section).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772